DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yi-Chia Lin on 4/29/21.

The application has been amended as follows: 
[Claim 11]

A method of heating a target region using an ultrasound transducer comprising a plurality of transducer elements for generating a focal zone at the target region, the method comprising: 
            (a) dividing the ultrasound transducer into a plurality of sub-regions, each sub-region comprising a plurality of transducer elements;
            (b) operating the sub-regions in accordance with an activation and deactivation pattern in which at least one of the sub-regions is activated;
            (c)  identifying a first location of at least one hot spot, different from the focal zone, in at least one of the target region or a region surrounding the target region during an ultrasound sonication process, the hot spot having an energy density above a predefined acceptable level; 
(d)  selecting a second location of the at least one hot spot, the second location being different from the first location and, compared to the first location, being low-heat sensitive and/or high-thermal-energy tolerant;
            (e)  based at least in part on the identified first and second locations of the at least one hot spot, altering the activation and deactivation pattern of the sub-regions such that the at least one hot spot is generated at [[a]]the second location
            (f) operating the sub-regions of the transducer elements in accordance with the altered activation and deactivation pattern.

[Claim 28]

A system for heating a target region, the system comprising an ultrasound transducer comprising a plurality of transducer elements for generating a focal zone at the target region, and
a controller configured to:
            (a) divide the ultrasound transducer into a plurality of sub-regions, each sub-region comprising a plurality of transducer elements;
            (b) operate the sub-regions in accordance with an activation and deactivation pattern in which at least one of the sub-regions is activated;

            (d)  select a second location of the at least one hot spot, the second location being different from the first location and, compared to the first location, being low-heat sensitive and/or high-thermal-energy tolerant;
            (e)  based at least in part on the identified first and second locations of the at least one hot spot, altering the activation and deactivation pattern of the sub-regions such that the at least one hot spot is generated at [[a]]the second location
            (f) operate the sub-regions of the transducer elements in accordance with the altered activation and deactivation pattern.

[Claim 36]
CANCELLED
[Claim 37]
CANCELLED
Reasons for Allowance
Claims 11-17, and 28-35 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art references of record contemplate various methods of relocating a secondary focal point (hot spot) from ultrasound therapy in a target, but do not contemplate or make obvious selecting the secondary focal point destination to be relatively higher in energy tolerance, or lower in energy sensitivity. U.S. Patent Application No. 2012/0029396 to Vortman et al. discusses identifying voxels of a target region and identifying the relative dose tolerances of tissue outside of a target region, but does not discuss secondary focal points or selecting tissue for the purposes of energy redistribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792